--------------------------------------------------------------------------------

Exhibit 10.4
 
PURCHASE AGREEMENT


This Purchase Agreement (the “Agreement”) is made and entered into this 15th day
of April, 2008, by and among Don Waitt (“Waitt”), John Cornetta (“Cornetta”),
TEEZE International, Inc., a Delaware corporation (“TEEZE”), Adult Store Buyer
Magazine, LLC, a Georgia limited liability company (“ASB”), RCI Entertainment
(Media Holdings), Inc., a Texas corporation (the “Buyer”), and Rick’s Cabaret
International, Inc., a Texas corporation (“Rick’s”).  Waitt and Cornetta are
sometimes collectively referred to herein as “Sellers”.


WHEREAS, Buyer is a wholly owned subsidiary of Rick’s; and


WHEREAS, the Sellers own 100% of the issued and outstanding common stock of
TEEZE (the “TEEZE Stock”) and 100% of the membership interest in ASB (the
“Membership Interest”);  and


WHEREAS, TEEZE owns and operates “TEEZE Magazine” and ASB owns and operates
“Adult Store Buyers Magazine” (the “Publications”); and


WHEREAS, the Sellers desire to sell 100% of the issued and outstanding TEEZE
Stock and 100% of the issued and outstanding Membership Interest of ASB to Buyer
on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:

 
ARTICLE I
PURCHASE AND SALE OF THE TEEZE STOCK
AND THE MEMBERSHIP INTEREST


Section 1.1             Sale of the TEEZE Stock and Membership
Interest.  Subject to the terms and conditions set forth in this Agreement, at
the Closing (as hereinafter defined) Sellers hereby agree to sell, transfer,
convey and deliver to Buyer 100% of the issued and outstanding common stock of
TEEZE and 100% of the issued and outstanding Membership Interest of ASB free and
clear of all encumbrances, and shall deliver to Buyer certificates representing
the TEEZE Stock and the ASB Membership Interest, duly endorsed to Buyer or
accompanied by duly executed stock powers in form and substance satisfactory to
Buyer.


Section 1.2             Purchase Price for the TEEZE Stock and Membership
Interest.  As consideration for the purchase of the TEEZE Stock and Membership
Interest, Buyer shall pay to Sellers a total purchase price of $500,000.00 (the
“Purchase Price”), payable to the Sellers as follows:


 
a.
$200,000 by cashier’s check, certified funds or wire transfer at Closing (as
hereinafter defined); and


 
 

--------------------------------------------------------------------------------

 

 
b.
The issuance of 6,522 shares of restricted common stock by Rick’s to each of
Messrs. Waitt and Cornetta, for an aggregate of 13,044 shares of restricted
common stock (collectively, the “Rick’s Shares”) at Closing to be valued at
$23.00 per share.



Section 1.3             Right of Sellers to “Put” Shares.  On or after one (1)
year from the date of Closing, each of Messrs. Waitt and Cornetta shall have the
right, but not the obligation, to have Rick’s purchase the Rick’s Shares from
each of Messrs. Waitt and Cornetta  calculated at a price per share equal to
$23.00 per share (“Value of the Rick’s Shares”) until Messrs. Waitt and Cornetta
have each received $150,000 from (i) the sale of the Rick’s Shares sold by them,
regardless of whether sold to Rick’s, sold in the open market or in a private
transaction or otherwise and (ii) the payment of any Deficiency (as hereinafter
defined) by Rick’s.  Each Seller, individually, shall notify Rick’s during any
given month of his election to “Put” the Rick’s Shares to Rick’s during that
particular month and Rick’s shall have three (3) business days to elect to buy
the Rick’s Shares or instruct the respective Seller(s) to sell the Rick’s Shares
in the open market.   At Rick’s election, during any given month, it may either
buy the Rick’s Shares or, if Rick’s elects not to buy the Rick’s Shares from the
respective Seller(s), then such Seller(s) shall sell the Rick’s Shares in the
open market and any deficiency between the amount which the Seller(s) receive
from the sale of the Rick’s Shares and the Value of the Rick’s Shares (the
“Deficiency”) shall be paid by Rick’s within three (3) business days after
receipt of written notice from the respective Seller(s) of the sale of the
Rick’s Shares which shall provide the written sales confirmation and the amount
of the Deficiency.  Rick’s obligation under this Section 1.3 to purchase the
Rick’s Shares from any respective Seller shall terminate and cease at such time
as such Seller has received an aggregate amount of $150,000 from (i) the sale of
the Rick’s Shares, regardless of whether sold to Rick’s, sold in the open market
or in a private transaction or otherwise, and (ii) the payments of any
Deficiency by Rick’s.  Each of the Sellers, individually, agree to provide
monthly statements to Rick’s as to the total number of Rick’s Shares which
Seller sold and the amount of proceeds derived therefrom.  Nothing contained in
this Section 1.3 shall limit or preclude any Seller from selling their Rick’s
Shares in the open market or require any Seller to “Put” their Rick’s Shares to
Rick’s during any given month.  In the event that Sellers elect to sell their
Rick’s Shares pursuant to this Section 1.3, then any amount sold at prices less
than $23.00 shall be deemed to be sold at $23.00 for purposes of Section 1.3.

 
ARTICLE II
CLOSING


Section 2.1             The Closing.  The closing of the transactions provided
for in this Agreement shall take place on or before April 15, 2008 (the “Closing
Date”), or at such other time and place as agreed upon in writing among the
parties hereto (the “Closing”).  The parties have agreed further to close at the
corporate office of Rick’s located at 10959 Cutten Road, Houston, Texas  77066.


Section 2.2             Delivery and Execution.  At the Closing: (a) the Sellers
shall deliver to Buyer certificates evidencing the TEEZE Stock and the
Membership Interest of ASB, free and clear of any liens, claims, equities,
charges, options, rights of first refusal or encumbrances, duly endorsed to
Buyer or accompanied by duly executed stock powers in form and substance
satisfactory to Buyer against delivery by Buyer to the Sellers of payment in an
amount equal to the Purchase Price set forth in Section 1.2; and (b) the Related
Transactions (as defined below) shall be consummated concurrently with the
Closing.


Purchase Agreement - Page 2

 
 

--------------------------------------------------------------------------------

 

Section 2.3             Related Transactions.  At Closing, each of the Sellers
will enter into a five (5) year covenant not to compete pursuant to the terms of
which the Sellers will agree not to compete, either directly or indirectly, with
TEEZE, ASB, Buyer, Rick’s or any of their affiliates by publishing any sexually
oriented industry trade print publications, with the exception of a publication
known as “Xcitement” which is currently owned and operated by Cornetta.

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLERS, TEEZE AND ASB


The Sellers, TEEZE and ASB, jointly and severally, hereby represent and warrant
to the Buyer as follows:


Section 3.1.
Organization, Good Standing and Qualification.



 
(a)
TEEZE (i) is duly organized, validly existing and in good standing under the
laws of the state of Delaware, (ii) ASB is duly organized, validly existing and
in good standing under the laws of Georgia, (iii) TEEZE and ASB each have the
requisite power and authority to own, operate and lease its properties and to
carry on its business, and (iv) TEEZE and ASB are duly qualified to transact
business and are in good standing in all jurisdictions where their ownership,
lease or operation of property or the conduct of its business requires such
qualification, except where the failure to do so would not have a material
adverse effect to the Sellers, TEEZE or  ASB, respectively.



 
(b)
The authorized capital of TEEZE consists of 1,500 shares of common stock all of
which are validly issued and outstanding. Waitt owns 750 shares of TEEZE Stock
and Cornetta owns 750 shares of TEEZE Stock.  There is no other class of capital
authorized or issued by TEEZE.  All of the issued and outstanding TEEZE Stock of
TEEZE are owned by the Sellers and are fully paid and non-assessable.  None of
the shares of TEEZE Stock issued are in violation of any preemptive
rights.  TEEZE has no obligation to repurchase, reacquire, or redeem any of its
outstanding common stock.  There are no outstanding securities convertible into
or evidencing the right to purchase or subscribe for any common stock of TEEZE,
there are no outstanding or authorized options, warrants, calls, subscriptions,
rights, commitments or any other agreements of any character obligating TEEZE to
issue any common stock or any securities convertible into or evidencing the
right to purchase or subscribe for any common stock, and there are no agreements
or understandings with respect to the voting, sale, transfer or registration of
any common stock of TEEZE.



 
(c)
The authorized capital of ASB consist of 50% membership interest owned by John
Cornetta and 50% membership interest owned by Don Waitt, all of  which are
validly issued and outstanding. There is no other class of capital authorized or
issued by ASB.  All of the issued and outstanding Membership Interest of ASB are
owned by the Sellers and are fully paid and non-assessable.  None of the
Membership Interests issued are in violation of any preemptive rights.  ASB has
no obligation to repurchase, reacquire, or redeem any of its outstanding
Membership Interest.  There are no outstanding securities convertible into or
evidencing the right to purchase or subscribe for any Membership Interest of
ASB, there are no outstanding or authorized options, warrants, calls,
subscriptions, rights, commitments or any other agreements of any character
obligating ASB to issue any Membership Interest or any securities convertible
into or evidencing the right to purchase or subscribe for any Membership
Interest, and there are no agreements or understandings with respect to the
voting, sale, transfer or registration of any Membership Interest of ASB.



Purchase Agreement - Page 3

 
 

--------------------------------------------------------------------------------

 

Section 3.2             Ownership of the TEEZE Stock.  The Sellers own,
beneficially and of record, all of the TEEZE Stock free and clear of any liens,
claims, equities, charges, options, rights of first refusal, or
encumbrances.  The Sellers have the unrestricted right and power to transfer,
convey and deliver full ownership of the TEEZE Stock without the consent or
agreement of any other person and without any designation, declaration or filing
with any governmental authority.  Upon the transfer of the TEEZE Stock to Buyer
as contemplated herein, Buyer will receive good and valid title thereto, free
and clear of any liens, claims, equities, charges, options, rights of first
refusal, encumbrances or other restrictions (except those imposed by applicable
securities laws).


Section 3.3             Ownership of the Membership Interest.  The Sellers own,
beneficially and of record, all of the Membership Interest of ASB free and clear
of any liens, claims, equities, charges, options, rights of first refusal, or
encumbrances.  The Sellers have the unrestricted right and power to transfer,
convey and deliver full ownership of the Membership Interest without the consent
or agreement of any other person and without any designation, declaration or
filing with any governmental authority.  Upon the transfer of the Membership
Interest to Buyer as contemplated herein, Buyer will receive good and valid
title thereto, free and clear of any liens, claims, equities, charges, options,
rights of first refusal, encumbrances or other restrictions (except those
imposed by applicable securities laws).


Section 3.4             Authorization.  TEEZE and ASB have all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  All action on the part of TEEZE and ASB necessary for the
authorization, execution, delivery and performance of this Agreement and all
documents related to consummate the transactions contemplated herein have been
taken or will be taken prior to the Closing Date by TEEZE and ASB. This
Agreement, when duly executed and delivered in accordance with its terms, will
constitute legal, valid and binding obligations of TEEZE and ASB enforceable
against them in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization and other similar laws of general
application affecting creditors’ rights generally or by general equitable
principles.


Each of the Sellers represents that he is a person of full age of majority, with
full power, capacity, and authority to enter into this Agreement and perform the
obligations contemplated hereby by and for himself and his spouse (if
applicable).  All action on the part of the Sellers necessary for the
authorization, execution, delivery and performance of this Agreement by him has
been taken and will be taken prior to Closing Date.  This Agreement, when duly
executed and delivered in accordance with its terms, will constitute legal,
valid and binding obligations of the Sellers enforceable against each of them in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general application affecting
creditors’ rights generally or by general equitable principles.


Purchase Agreement - Page 4

 
 

--------------------------------------------------------------------------------

 

Section 3.5             Consents.  No consent of, approval by, order or
authorization of, or registration, declaration or filing by TEEZE, ASB, or the
Sellers with any court or any governmental or regulatory agency or authority
having jurisdiction over the TEEZE or ASB, or any of their respective property
or assets is required on the part of TEEZE,  ASB, or the Sellers (a) in
connection with the consummation of the transactions contemplated by this
Agreement or (b) as a condition to the legality, validity or enforceability as
against TEEZE or ASB of this Agreement, excluding any registration, declaration
or filing, the failure to effect which would not have a material adverse effect
on the financial condition of TEEZE or ASB.


Section 3.6             Acquisition of Stock for Investment.  Each of the
Sellers understand that any issuance of the Rick’s Shares (as referenced in
Section 1.2 herein) will not have been registered under the Securities Act of
1933, as amended (the “Act”), or any state securities acts, and accordingly, are
restricted securities, and each of the Sellers represents and warrants to the
Buyer that the present intention of Sellers is to receive and hold the Rick’s
Shares for investment only and not with a view to the distribution or resale
thereof.


Additionally, each of the Sellers understand that any sale of any the Rick’s
Shares issued, under current law, will require either (a) the registration of
the Rick’s Shares under the Act and applicable state securities acts; (b)
compliance with Rule 144 of the Act; or (c) the availability of an exemption
from the registration requirements of the Act and applicable state securities
acts.


To assist in implementing the above provisions, each of the Sellers hereby
consents to the placement of the legend, or a substantially similar legend, set
forth below, on all certificates representing ownership of the Rick’s Shares
acquired hereby until the Rick’s Shares have been sold, transferred, or
otherwise disposed of, pursuant to the requirements hereof.  The legend shall
read substantially as follows:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES ACTS.  THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT, ARE RESTRICTED AS TO TRANSFERABILITY, AND MAY NOT BE
SOLD, HYPOTHECATED, OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE
REGISTRATION AND QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.”


Section 3.7             Access to Information.  Each of the Sellers hereby
confirms and represents that they (a) have received a copy of Rick’s Form 10-KSB
filed with the Securities and Exchange Commission (the “SEC”) for the year ended
September 30, 2007, and a copy of Rick’s Form 10-QSB for the quarter ended
December 31, 2007, as filed with the SEC; (b) a copy of Rick’s Form 14C filed
with the SEC on June 27, 2007; (c) a copy of the Forms 8-K filed with the SEC on
February 13, 2008, March 7, 2008, April 3, 2008 and April 4, 2008, and the Forms
8-K/A filed on January 29, 2008, February 11, 2008, and March 18, 2008; (d) have
been afforded the opportunity to ask questions of and receive answers from
representatives of  Rick’s concerning the business and financial condition,
properties, operations and prospects of Rick’s; (e) have such knowledge and
experience in financial and business matters so as to be capable of evaluating
the relative merits and risks of the transactions contemplated hereby; (f) have
had an opportunity to engage and is represented by an attorney of his choice;
(g) have had an opportunity to negotiate the terms and conditions of this
Agreement; (h) have been given adequate time to evaluate the merits and risks of
the transactions contemplated hereby; and (i) have been provided with and given
an opportunity to review all current information about Rick’s.  The Sellers have
asked such questions to representatives of Rick’s about Rick’s as they desire to
ask and all such questions have been answered to the full satisfaction of each
of the Sellers.  The forms filed by Rick’s with the SEC as set forth in Section
3.7(a), (b) and (c) are hereafter collectively referred to as “SEC Reports”.


Purchase Agreement - Page 5

 
 

--------------------------------------------------------------------------------

 

Section 3.8             Purchase for Investment.  Each of the Sellers are
acquiring the Rick’s Shares for their own accounts, for investment purposes only
and not with view to any public resale or other distribution thereof.  Each of
the Sellers represents and warrants that each is an Accredited Investor as that
term is defined in Rule 501(a) of Regulation D of the Securities Act of 1933, as
amended.  Each of the Sellers, and their respective representatives have
received, or have had access to, and have had sufficient opportunity to review,
all books, records, financial information and other information which each of
the Sellers consider necessary or advisable to enable him to make a decision
concerning its acquisition of the Rick’s Shares, and that each of them possesses
such knowledge and experience in financial and business matters that each is
capable of evaluating the merits and risks of his investment hereunder.


Section 3.9             No Default.  Neither TEEZE nor ASB is (a) in violation
of any provision of its Articles of Incorporation, Bylaws, Articles of
Organization or Regulations or (b) in default under any term or condition of any
instrument evidencing, creating or securing any indebtedness of TEEZE or ASB,
and there has been no default in any material obligation to be performed by
TEEZE or ASB under any other contract, lease, agreement, commitment or
undertaking to which either of them is a party or by which they or their assets
or properties are bound, nor has TEEZE or ASB waived any material right under
any such contract, lease, agreement, commitment or undertaking.


Section 3.10           Taxes.  TEEZE and ASB have timely and accurately filed
all federal, state, foreign and local tax returns and reports required to be
filed prior to such dates and have timely paid all taxes shown on such returns
as owed for the periods of such returns, including all sales taxes and
withholding or other payroll related taxes shown on such returns and any taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, creditor or independent contractor.  TEEZE and ASB have made
adequate provision for the payment of all taxes accruable for all periods ending
on or before the Closing Date to any taxing authority and are not delinquent in
the payment of any tax or governmental charge of any nature.  No assessments or
notices of deficiency or other communications have been received by TEEZE, ASB
or the Sellers with respect to any tax return which has not been paid,
discharged or fully reserved against and no amendments or applications for
refund have been filed or are planned with respect to any such return. None of
TEEZE, ASB or either of the Sellers has knowledge of any action by any taxing
authority in connection with assessing additional taxes against or in respect of
it for any past period.  There are no agreements between TEEZE or ASB and any
taxing authority waiving or extending any statute of limitations with respect to
any tax return.


Purchase Agreement - Page 6

 
 

--------------------------------------------------------------------------------

 

Section 3.11           Financial Statements.  The Sellers have delivered to
Buyer the financial information available relating to TEEZE and ASB,
respectively (the “Financial Information”).  Such Financial Information, are in
accordance with the books and records of TEEZE and ASB, and fairly represent the
financial position of TEEZE and ASB, and the results of operations and changes
in financial position of TEEZE and ASB as of the dates and for the periods
indicated.  Neither TEEZE nor ASB has, as of the date of the Financial
Information, any material liability or obligation of any nature, whether
absolute, accrued, continued or otherwise.  As of the Closing Date, the Sellers
represent there have been no adverse changes in the financial condition or other
operations, business, properties or assets of TEEZE or ASB, respectively, from
that reflected in the latest Financial Information of TEEZE and ASB as furnished
pursuant to this Agreement.


Section 3.12           Labor Matters.  Neither TEEZE nor ASB is a party or
otherwise subject to any collective bargaining agreement with any labor union or
association.  Neither TEEZE nor ASB is a party to any written or oral contract,
agreement or understanding for the employment of any officer, director or
employee of TEEZE or ASB.  Neither TEEZE nor ASB is a party to any employee
benefits plans (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended) or any other fringe or employee benefits plan,
programs or arrangements.


Section 3.13           Compliance with Laws; Permits.  TEEZE and ASB are, and at
all times prior to the date hereof have been in compliance with all statutes,
orders, rules, ordinances and regulations applicable to each of them or to the
ownership of their respective assets or the operation of their respective
businesses.


Section 3.14           No Conflicts.  The execution and delivery by TEEZE, ASB
and the Sellers of this Agreement does not, and the performance and consummation
by TEEZE, ASB and the Sellers of the transactions contemplated hereby will not
(i) conflict with the articles of incorporation, organization, bylaws or
regulations of TEEZE or ASB; (ii) conflict with or result in a breach or
violation of, or default under, or give rise to any right of acceleration or
termination of, any of the terms, conditions or provisions of any note, bond,
lease, license, agreement or other instrument or obligation to which TEEZE or
ASB is a party or by which the assets or properties of TEEZE or ASB are bound;
(iii) result in the creation of any encumbrance on any of the assets or
properties of TEEZE or ASB; or (iv) violate any law, rule, regulation or order
applicable to TEEZE, ASB or the Sellers or any of the  assets or properties of
TEEZE or ASB.


Section 3.15           Title to Properties; Encumbrances.  TEEZE and ASB have
good and marketable title to all of the personal property and assets, that are
used in the business that are material to the condition (financial or
otherwise), business, operations or prospects of TEEZE and ASB, free and clear
of all mortgages, claims, liens, security interests, charges, leases,
encumbrances and other restrictions of any kind and nature, except (i) as
disclosed in the Financial Statements of TEEZE and ASB, (ii) statutory liens not
yet delinquent, and (iii) such liens consisting of zoning or planning
restrictions, imperfections of title, easements, pledges, charges and
encumbrances, if any, as do not materially detract from the value or materially
interfere with the present use of the property or assets subject thereto or
affected thereby.  Neither TEEZE nor ASB owns any real property.


Purchase Agreement - Page 7

 
 

--------------------------------------------------------------------------------

 

Section 3.16           No Pending Transactions.  Except for the transactions
contemplated by this Agreement, none of TEEZE, ASB or the Sellers is a party to
or bound by or the subject of any agreement, undertaking, commitment or
discussions or negotiations with any person that could result in (i) the sale,
merger, consolidation or recapitalization of TEEZE or ASB, (ii) the sale of any
of the assets of TEEZE or ASB except in the ordinary course of business, (iii)
the sale of any outstanding TEEZE Stock or outstanding Membership Interest of
ASB, (iv) the acquisition by TEEZE or ASB of any operating business or the
capital stock of any other person or entity, (v) the borrowing of money by TEEZE
or ASB, whether secured or unsecured, or (vi) any agreement with any of the
respective officers, managers or affiliates of TEEZE or ASB.


Section 3.17           Contracts and Leases.  Neither TEEZE nor ASB (i) has any
leases of personal property relating to the assets of TEEZE or ASB, whether as
lessor or lessee; (ii) has any contractual or other obligations relating to the
assets of TEEZE or ASB, whether written or oral; and (iii) have given any power
of attorney to any person or organization for any purpose relating to the assets
of TEEZE or ASB.  TEEZE and ASB have provided Buyer access to each and every
contract, lease or other document relating to the assets of TEEZE and ASB to
which they are subject or are a party or a beneficiary.  To the knowledge of
each of the Sellers, such contracts, leases or other documents are valid and in
full force and effect according to their terms and constitutes a legal, valid
and binding obligation of TEEZE and ASB and the other respective parties thereto
and are enforceable in accordance with their terms.  None of the Sellers have
knowledge of any default or breach under such contracts, leases or other
documents or of any pending or threatened claims under any such contracts,
leases or other documents.


Section 3.18           No Default.  Neither TEEZE nor ASB is (a) in violation of
any provision of its articles of incorporation, organization, bylaws or
regulations or (b) in default under any term or condition of any instrument
evidencing, creating or securing any indebtedness of TEEZE or ASB.  Further,
there has been no default in any material obligation to be performed by TEEZE or
ASB under any other contract, lease, agreement, commitment or undertaking to
which it is a party or by which it or its assets or properties are bound, nor
has TEEZE or ASB waived any material right under any such contract, lease,
agreement, commitment or undertaking.


Section 3.19           Books and Records.  The books of account, minute books,
stock record books or other records of TEEZE and ASB that exist are accurate and
complete and have been maintained in accordance with sound business practices
and will be located at the offices of TEEZE and ASB upon Closing.


Section 3.20           Insurance Policies.  Copies of all insurance policies
maintained by TEEZE and ASB relating to the operation of their respective
businesses have been delivered or made available to Buyer.  The policies of
insurance held by TEEZE and ASB are in such amounts, and insure against such
losses and risks, as TEEZE and ASB reasonably deem appropriate for their
respective property and business operations.  All such insurance policies are in
full force and effect, and all premiums due thereon have been paid.  Valid
policies for such insurance will be outstanding and duly in force at all times
prior to the Closing.


Purchase Agreement - Page 8

 
 

--------------------------------------------------------------------------------

 

Section 3.21           Pending Claims.   There are no claims, suits,
arbitrations, investigations, actions or other proceedings, whether judicial,
administrative or otherwise, now pending or, to the best knowledge of  TEEZE,
ASB or either of the Sellers, threatened before any court, arbitration,
administrative or regulatory body or any governmental agency which may result in
any judgment, order, award, decree, liability or other determination which will
or could reasonably be expected to have any effect upon TEEZE and/or ASB, or the
transfer of the TEEZE Stock or the Membership Interest by the Sellers to Buyer
under this Agreement, nor is there any basis known to TEEZE, ASB, or either of
the Sellers for any such action. No litigation is pending, or, to the knowledge
of TEEZE, ASB, or either of the Sellers, threatened against TEEZE or ASB, or the
assets or properties of TEEZE and ASB which seeks to restrain or enjoin the
execution and delivery of this Agreement or any of the documents referred to
herein or the consummation of any of the transactions contemplated thereby or
hereby.  None of TEEZE, ASB or either of the Sellers is subject to any judicial
injunction or mandate or any quasi-judicial or administrative order or
restriction directed to or against them which would affect TEEZE, ASB, or the
TEEZE Stock and the Membership Interest to be transferred under this Agreement.


Section 3.22           No Liabilities. As of the Closing Date, neither TEEZE nor
ASB shall have any obligations or liability (contingent or otherwise) to any
third party.


Section 3.23           Brokerage Commission.  No broker or finder has acted for
the TEEZE, ASB or the Sellers in connection with this Agreement or the
transactions contemplated hereby, and no person is entitled to any brokerage or
finder’s fee or compensation in respect thereof based in any way on agreements,
arrangements or understandings made by or on behalf of TEEZE, ASB or the
Sellers.


Section 3.24           Banks and Brokerage Accounts.  Exhibit 3.24 sets forth
(a) a true and complete list of the names and locations of all banks, trust
companies, securities brokers and other financial institutions at which TEEZE
and ASB have an account or safe deposit box or maintains a banking, custodial,
trading or other similar relationship, and (b) a true and complete list and
description of each such account, box and relationship, indicating in each case
the account number and the names of the respective officers, employees, agents
or other similar representatives of TEEZE or ASB having signatory power with
respect thereto.


Section 3.25           Disclosure.  No representation or warranty of TEEZE, ASB
or the Sellers contained in this Agreement (including the exhibits hereto)
contains any untrue statement or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF BUYER AND RICK’S


Buyer and Rick’s hereby represent and warrant to TEEZE, ASB and the Sellers as
follows:


Purchase Agreement - Page 9

 
 

--------------------------------------------------------------------------------

 

Section 4.1             Organization, Good Standing and Qualification.  Buyer
and Rick’s (i) are duly organized, validly existing and in good standing under
the laws of the state of Texas, (ii) have all requisite power and authority to
carry on their respective businesses, and (iii) are duly qualified to transact
business and are in good standing in all jurisdictions where their ownership,
lease or operation of property or the conduct of their business requires such
qualification, except where the failure to do so would not have a material
adverse effect to Buyer or Rick’s.


Section 4.2             Authorization.  Buyer and Rick’s are each corporations
duly organized in the state of Texas and have full power, capacity, and
authority to enter into this Agreement and perform the obligations contemplated
hereby.  All action on the part of Buyer and Rick’s necessary for the
authorization, execution, delivery and performance of this Agreement by them has
been or will be taken before Closing.  This Agreement, when duly executed and
delivered in accordance with its terms, will constitute legal, valid, and
binding obligations of Buyer and Rick’s enforceable against Buyer and Rick’s in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
and other similar laws affecting creditors' rights generally or by general
equitable principles.


Section 4.3             Consents.  No permit, consent, approval or authorization
of, or designation, declaration or filing with, any governmental authority or
any other person or entity is required on the part of Buyer or Rick’s in
connection with the execution and delivery by Buyer or Rick’s of this Agreement
or the consummation and performance of the transactions contemplated hereby
other than as may be required under the federal securities laws.


Section 4.4            Disclosure.  No representation or warranty of Buyer or
Rick’s contained in this Agreement (including the exhibits hereto) contains any
untrue statement or omits to state a material fact necessary in order to make
the statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


Section 4.5             Brokerage Commission.  No broker or finder has acted for
the Buyer or Rick’s in connection with this Agreement or the transactions
contemplated hereby, and no person is entitled to any brokerage or finder’s fee
or compensation in respect thereof based in any way on agreements, arrangements
or understandings made by or on behalf of Buyer or Rick’s.

 
ARTICLE V
CONDITIONS TO CLOSING


The obligations of the parties to effect the transactions contemplated hereby
are subject to the satisfaction at or prior to the Closing of the following
conditions:


Section 5.1
Conditions to Obligations of Buyer and Rick’s.



 
(a)
Representations and Warranties of TEEZE, ASB and the Sellers.  The
representations and warranties of TEEZE, ASB and the Sellers shall be true and
correct on the Closing Date;



Purchase Agreement - Page 10

 
 

--------------------------------------------------------------------------------

 

 
(b)
Covenants.  All covenants, agreements and conditions contained in this Agreement
to be performed by TEEZE, ASB and the Sellers on or prior to the Closing Date
shall have been performed or complied with in all respects;



 
(c)
Delivery of Certificates.  The Sellers, TEEZE and ASB shall provide to Buyer and
Rick’s certificates, dated as of the Closing Date and signed by each of the
Sellers and by representatives of TEEZE and ASB, respectively, to effect set
forth in Section 5.1(a) and 5.1(b) for the purpose of verifying the accuracy of
such representations and warranties and the performance and satisfaction of such
covenants and conditions;



 
(d)
Resolutions.  TEEZE and ASB shall have delivered resolutions of TEEZE and ASB
which authorize the execution, delivery and performance of this Agreement and
the documents referred to herein to which it is or is to be a party dated as of
the Closing Date;



 
(e)
Delivery of TEEZE Stock and Membership Interest.  The Sellers shall deliver or
cause to be delivered to Buyer and Rick’s (i) originally issued certificates
representing the shares of TEEZE Stock and (ii) the originally issued
certificate representing the Membership Interest of ASB duly endorsed over to
the Buyer in a form satisfactory to the Buyer and Rick’s;



 
(f)
Related Transaction.  The Related Transaction set forth in Section 2.3 shall be
consummated concurrently with the Closing;



 
(g)
Financial Records.  The financial records of TEEZE and ASB shall be maintained
and exist in such a manner as to allow for a certified audit as determined by
Rick’s;



 
(h)
Liabilities.  Neither TEEZE nor ASB shall have any liabilities as of the date of
Closing;



 
(i)
Third-Party Consents.  Any and all consents or waivers required from third
parties relating to this Agreement or any of the other transactions contemplated
hereby shall have been obtained;



 
(j)
Satisfactory Diligence.  Buyer and Rick’s shall have concluded their due
diligence investigation of TEEZE and ASB and their respective assets and
properties and all other matters related to the foregoing, and shall be
satisfied, in its absolute and sole discretion, with the results thereof;



 
(k)
No Actions or Proceedings.  No claim, action, suit, investigation or proceeding
shall be pending or threatened before any court or governmental agency which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement;



 
(l)
Government Approvals.  All authorizations, permits, consents, orders, licenses
or approvals of, or declarations or filings with, or expiration of waiting
periods imposed by, any governmental entity necessary for the consummation of
the transactions contemplated by this Agreement shall have been filed, occurred
or been obtained; and



Purchase Agreement - Page 11

 
 

--------------------------------------------------------------------------------

 

 
(m)
Appointment of Manager/Officer/Resignations.  At Closing, (i) Eric Langan shall
have been appointed as  President/Chief Executive Officer and sole director of
TEEZE and Manager of ASB;  and (ii) each of the Sellers shall resign any and all
officer, director and/or manager positions held in TEEZE and/or ASB,
respectively.



Section 5.2
Conditions to Obligations of TEEZE, ASB and the Sellers



 
(a)
Representations, Warranties and Agreements of Buyer and Rick’s.  The
representations and warranties of Buyer shall be true and correct on the Closing
Date;



 
(b)
Covenants.  All covenants, agreements and conditions contained in this Agreement
to be performed by the Buyer and Rick’s on or prior to the Closing Date shall
have performed or complied with in all respects;



 
(c)
Delivery of Certificates.  Buyer and Rick’s shall provide to TEEZE, ASB and the
Sellers certificates dated as of the Closing Date and signed by a representative
of the Buyer and Rick’s to the effect set forth in Section 5.2(a) and 5.2(b) for
the purpose of verifying the accuracy of such representations and warranties and
the performance and satisfaction of such covenants and conditions;



 
(d)
Resolutions.  Buyer and Rick’s shall deliver resolutions of the Buyer and
Rick’s, which authorize the execution, delivery and performance of this
Agreement and the documents referred to herein to which it is or is to be a
party dated as of the Closing Date;



 
(e)
Payment of Purchase Price.  (i) Buyer shall have tendered the cash portion of
the Purchase Price set forth in Section 1.2(a), and (ii) Rick’s shall have
delivered the Rick’s Shares representing the stock portions of the Purchase
Price to the Sellers as set forth in Section 1.2(b) or shall deliver a letter of
instruction to the transfer agent instructing the issuance of the Rick’s Shares
to the Sellers;



 
(f)
Related Transactions.  The Related Transaction set forth in Section 2.3 shall be
consummated concurrently with the Closing;



 
(g)
Third Party Consents.  Any and all consents or waivers required from third
parties relating to this Agreement or any of the other transactions contemplated
hereby shall have been obtained;



 
(i)
No Actions or Proceedings.  No claim, action, suit, investigation or proceeding
shall be pending or threatened before any court or governmental agency which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement; and



Purchase Agreement - Page 12

 
 

--------------------------------------------------------------------------------

 

 
(j)
Government Approvals.  All authorizations, permits, consents, orders or
approvals of, or declarations or filings with, or expiration of waiting periods
imposed by, any governmental entity necessary for the consummation of the
transactions contemplated by this Agreement shall have been filed, occurred or
been obtained.


 
ARTICLE VI
INDEMNIFICATION


Section 6.1             Indemnification from the Sellers.  Each of the Sellers,
jointly and severally,  hereby agree to and shall indemnify, defend (with legal
counsel reasonably acceptable to Buyer), and hold Buyer, Rick’s, their officers,
directors, shareholders, employees, affiliates, parent, agents, legal counsel,
successors and assigns  (collectively, the “Buyer’s Group”) harmless at all
times after the date of this Agreement, from and against any and all actions,
suits, claims, demands, debts, liabilities, obligations, losses, damages, costs,
expenses, penalties or injury  (including reasonable attorneys fees and costs of
any suit related thereto) (collectively, “Indemnifiable Loss” or “Indemnifiable
Losses”) suffered or incurred by any or all of  the Buyer’s Group arising from:
(a) any material misrepresentation by, or material breach of any covenant or
warranty of  the Sellers, ASB or TEEZE contained in this Agreement, or any
exhibit, certificate, or other instrument furnished or to be furnished by the
Sellers, ASB or TEEZE hereunder; (b) any nonfulfillment of any material
agreement on the part of  the Sellers, ASB or TEEZE under this Agreement;  or
(c) from any liability or obligation due to any third party by TEEZE, ASB,
and/or the Sellers incurred prior to the Closing Date, including all damages
resulting to the Buyer’s Group from a breach by either of the Sellers, ASB or
TEEZE of any contracts occurring prior to the Closing Date; or (d) any
liabilities of TEEZE or ASB incurred prior to the Closing Date.


Section 6.2             Indemnification from Buyer and Rick’s.  Buyer and Rick’s
agree to and shall indemnify, defend (with legal counsel reasonably acceptable
to Company) and hold the Sellers and their agents, legal counsel, successors and
assigns, (collectively, the "Sellers’ Group") harmless at all times after the
date of the Agreement from and against any and all actions, suits, claims,
demands, debts, liabilities, obligations, losses, damages, costs, expenses,
penalties or injury (including reasonably attorneys fees and costs of any suit
related thereto) suffered or incurred by any or all of Sellers’ Group, arising
from (a) any material misrepresentation by, or material breach of any covenant
or warranty of Buyer or Rick’s contained in this Agreement or any exhibit,
certificate, or other agreement or instrument furnished or to be furnished by
Buyer or Rick’s hereunder; (b) any nonfulfillment of any material agreement on
the part of Buyer or Rick’s under this Agreement; or (c) any liabilities of ASB
or TEEZE incurred subsequent to the Closing Date.


Section 6.3             Defense of Claims.  If any lawsuit or enforcement action
is filed against any party entitled to the benefit of indemnity hereunder,
written notice thereof shall be given to the indemnifying party as promptly as
practicable (and in any event not less than fifteen (15) days prior to any
hearing date or other date by which action must be taken); provided that the
failure of any indemnified party to give timely notice shall not affect rights
to indemnification hereunder except to the extent that the indemnifying party
demonstrates actual damage caused by such failure.  After such notice, the
indemnifying party shall be entitled, if it so elects, to take control of the
defense and investigation of such lawsuit or action and to employ and engage
attorneys of its own choice to handle and defend the same, at the indemnifying
party's cost, risk and expense; and such indemnified party shall cooperate in
all reasonable respects, at its cost, risk and expense, with the indemnifying
party and such attorneys in the investigation, trial and defense of such lawsuit
or action and any appeal arising therefrom; provided, however, that the
indemnified party may, at its own cost, participate in such investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom.  The
indemnifying party shall not, without the prior written consent of the
indemnified party, effect any settlement of any proceeding in respect of which
any indemnified party is a party and indemnity has been sought hereunder unless
such settlement of a claim, investigation, suit, or other proceeding only
involves a remedy for the payment of money by the indemnifying party and
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.


Purchase Agreement - Page 13

 
 

--------------------------------------------------------------------------------

 

Section 6.4             Default of Indemnification Obligation.  If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume and maintain such defense (including reasonable counsel fees and costs of
any suit related thereto) and to make any settlement or pay any judgment or
verdict as the individual or entities deem necessary or appropriate in such
individual’s or entities’ absolute sole discretion and to charge the cost of any
such settlement, payment, expense and costs, including reasonable attorneys
fees, to the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.


Section 6.5             Right to Offset.  In the event that the Buyer or Rick’s
is entitled to indemnification in accordance with Section 6.1 and 6.3 hereof,
including the payment by the Buyer of any debts or liabilities resulting from
the purchase of the Company which were incurred prior to the Closing Date, then
Buyer or Rick’s shall have the right to offset any such amount from any
obligations that are then due and payable to the Seller.


Section 6.6            Survival of Representations and Warranties.  The
respective representations, warranties and indemnities given by the parties to
each other pursuant to this Agreement shall survive the Closing for a period
ending twenty-four (24) months from the Closing Date (“Survival
Date”).  Notwithstanding anything to the contrary contained herein, no claim for
indemnification may be made against the party required to indemnify (the
“Indemnitor”) under this Agreement unless the party entitled to indemnification
(the “Indemnitee”) shall have given the Indemnitor written notice of such claim
as provided herein on or before the Survival Date.  Any claim for which notice
has been given prior the expiration of the Survival Date shall not be barred
hereunder

 
ARTICLE VII
MISCELLANEOUS


Section 7.1             Amendment; Waiver.  Neither this Agreement nor any
provision hereof may be amended, modified or supplemented unless in writing,
executed by all the parties hereto.  Except as otherwise expressly provided
herein, no waiver with respect to this Agreement shall be enforceable unless in
writing and signed by the party against whom enforcement is sought.  Except as
otherwise expressly provided herein, no failure to exercise, delay in
exercising, or single or partial exercise of any right, power or remedy by any
party, and no course of dealing between or among any of the parties, shall
constitute a waiver of, or shall preclude any other or further exercise of, any
right, power or remedy.


Purchase Agreement - Page 14

 
 

--------------------------------------------------------------------------------

 

Section 7.2             Notices.  Any notices or other communications required
or permitted hereunder shall be sufficiently given if in writing and delivered
in person, transmitted by facsimile transmission (fax) or sent by registered or
certified mail (return receipt requested) or recognized overnight delivery
service, postage pre-paid, addressed as follows, or to such other address has
such party may notify to the other parties in writing:


 
(a)
if to Waitt:
Don Waitt

_________________________________
_________________________________


 
with a copy to:
_________________________________

_________________________________
_________________________________


 
(b)
if to Cornetta:
John Cornetta

_________________________________
_________________________________


 
with a copy to:
_________________________________

_________________________________
_________________________________


(c)
if to Buyer, Rick’s,            Rick’s Cabaret International, Inc.

 
TEEZE or ASB:
Attn:  Eric Langan, President

10959 Cutten Road
Houston, Texas  77066
Fax:  (281) 397-6765


 
with a copy to:
Robert D. Axelrod

Axelrod, Smith & Kirshbaum, P.C.
5300 Memorial Drive, Suite 700
Houston, Texas  77007


A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered, (ii) if transmitted by
telecopier, on the business day of actual confirmed receipt by the addressee
thereof, and (iii) if sent by registered or certified mail, three (3) business
days after dispatch.

Section 7.3             Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


Purchase Agreement - Page 15

 
 

--------------------------------------------------------------------------------

 

Section 7.4             Assignment; Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the parties hereto.  No
party hereto may assign its rights or delegate its obligations under this
Agreement without the prior written consent of the other parties hereto, which
consent will not be unreasonably withheld.


Section 7.5             Entire Agreement.  This Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.


Section 7.6             Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
principles of conflict of laws.  The parties agree that venue for purposes of
construing or enforcing this Agreement shall be proper in Harris County, Texas.


Section 7.7             Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 7.8             Costs and Expenses.   Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.


Section 7.9             Section Headings.  The section and subsection headings
in this Agreement are used solely for convenience of reference, do not
constitute a part of this Agreement, and shall not affect its interpretation.


Section 7.10           No Third-Party Beneficiaries.  Nothing in this Agreement
will confer any third party beneficiary or other rights upon any person or any
entity that is not a party to this Agreement.


Section 7.11           Attorneys’ Review.  In connection with the negotiation
and drafting of this Agreement, the parties represent and warrant to each other
they have had the opportunity to be advised by attorneys of their own choice.


Section 7.12           Further Assurances.  Each party covenants that at any
time, and from time to time, after the Closing Date, it will execute such
additional instruments and take such actions as may be reasonably be requested
by the other parties to confirm or perfect or otherwise to carry out the intent
and purposes of this Agreement.


Purchase Agreement - Page 16

 
 

--------------------------------------------------------------------------------

 

Section 7.13           Public Announcements.   The parties hereto agree that
prior to making any public announcement or statement with respect to the
transactions contemplated by this Agreement, the party desiring to make such
public announcement or statement shall consult with the other parties hereto and
exercise their best efforts to (i) agree upon the text of a joint public
announcement or statement to be made by all of such parties or (ii) obtain
approval of the other parties hereto to the text of a public announcement or
statement to be made solely by the party desiring to make such public
announcement; provided, however, that if any party hereto is required by law to
make such public announcement or statement, then such announcement or statement
may be made without the approval of the other parties.


Section 7.14           Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.


Section 7.15           Exhibits Not Attached.  Any exhibits not attached hereto
on the date of execution of this Agreement shall be deemed to be and shall
become a part of this Agreement as if executed on the date hereof upon each of
the parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]


Purchase Agreement - Page 17

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Purchase Agreement to
become effective as of the date first set forth above.



 
RCI ENTERTAINMENT
   
(MEDIA HOLDINGS), INC.
         
/s/ Eric Langan
   
By:  Eric Langan, President
   
Date:  April 15, 2008
               
RICK’S CABARET INTERNATIONAL, INC.
         
/s/ Eric Langan
   
By:  Eric Langan, President
   
Date:  April 15, 2008
               
TEEZE PUBLICATIONS, INC.
         
/s/ Don Waitt
   
By:  Don Waitt
   
Its:  President
   
Date: April 15, 2008
               
ADULT STORE BUYER MAGAZINE, LLC
         
/s/ John Cornetta
   
By:  John Cornetta
   
Its:  Manager
   
Date:  April 15, 2008
               
THE SELLERS
         
/s/ Don Waitt
   
Don Waitt, Individually
   
Date:  April 15, 2008
         
/s/ John J. Cornetta
   
John Cornetta, Individually
   
Date:  April 15, 2008
 



Purchase Agreement - Page 18
 
 

--------------------------------------------------------------------------------